 

Exhibit 10.1

 

FIRST AMENDMENT TO

ENVIVA PARTNERS, LP

LONG-TERM INCENTIVE PLAN

 

WHEREAS, Enviva Partners GP, LLC, a Delaware limited liability company (the
“General Partner”), the general partner of Enviva Partners, LP, a Delaware
limited partnership (the “Partnership”) has previously adopted the Enviva
Partners, LP Long-Term Incentive Plan (the “Plan”); and

 

WHEREAS, the General Partner desires to amend the Plan in certain respects;

 

NOW, THEREFORE, the Plan shall be amended as follows, effective as of January
29, 2020 (the “Amendment Effective Date”):

 

1.             The first sentence of Section 4(a) of the Plan shall be deleted
and the following shall be substituted therefor:

 

“Subject to adjustment as provided in Section 4(c) and Section 7, the number of
Units that may be delivered with respect to Awards under the Plan is 2,450,000
(which number is inclusive of the Units authorized under the Plan prior to
January 29, 2020).”

 

2.             Section 8(b) of the Plan shall be deleted and the following shall
be substituted therefor:

 

“(b)    Tax Withholding. Unless other arrangements have been made that are
acceptable to the General Partner or any of its Affiliates, the General Partner
or any Affiliate of the General Partner is authorized to deduct, withhold, or
cause to be deducted or withheld, from any Award, from any payment due or
transfer made under any Award or from any compensation or other amount owing to
a Participant the amount (in cash, Units, including Units that would otherwise
be issued pursuant to such Award, or other property) of any applicable taxes
payable in respect of the grant or settlement of an Award, its exercise, the
lapse of restrictions thereon, or any other payment or transfer under an Award
or under the Plan and to take such other action as may be necessary in the
opinion of the General Partner or any Affiliate of the General Partner to
satisfy its withholding obligations for the payment of such taxes. In the event
that Units that would otherwise be issued pursuant to an Award are used to
satisfy such withholding obligations, the maximum number of Units that may be so
withheld or surrendered shall be the number of Units that have an aggregate Fair
Market Value on the date of withholding or surrender equal to the aggregate
amount of such tax liabilities determined based on the greatest withholding
rates for federal, state, foreign and/or local tax purposes, including payroll
taxes, that may be utilized without creating adverse accounting treatment for
the General Partner or any of its Affiliates with respect to such Award, as
determined by the Committee.”

 





 

 

3.             Section 9 of the Plan shall be deleted and the following shall be
substituted therefor:

 

“Section 9.    Term of the Plan. The Plan, as amended by the First Amendment to
the Plan, shall be effective on January 29, 2020 and shall continue until the
earliest of (i) the date terminated by the Board or the Committee, (ii) the date
that all Units available under the Plan have been delivered to Participants, or
(iii) January 29, 2030. However, unless otherwise expressly provided in the Plan
or in an applicable Award Agreement, any Award granted prior to such
termination, and the authority of the Board or the Committee under the Plan or
an Award Agreement to amend, alter, adjust, suspend, discontinue, or terminate
any such Award or to waive any conditions or rights under such Award, shall
extend beyond such termination date.”

 

4.             As amended hereby, the Plan is specifically ratified and
reaffirmed.

 

IN WITNESS WHEREOF, the undersigned has caused this First Amendment to be
executed on the Amendment Effective Date, effective for all purposes as provided
above.

         ENVIVA PARTNERS GP, LLC               By:   /s/ Joseph N. Lane   Name:
  Joseph N. Lane   Title:   Executive Vice President, Human Capital

 



2

 